DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, a coil component, 
comprising: an insulator body; 
a first coil conductor embedded in the insulator body and wound around a coil axis; and 
a second coil conductor embedded in the insulator body and wound around the coil axis, the second coil conductor being insulated from the first coil conductor in the insulator body, 
wherein a first coil surface of the first coil conductor is opposed to a second coil surface of the second coil conductor, 
the insulator body includes: 
an intermediate portion disposed between the first coil surface and the second coil surface; 
a core portion disposed inside the first coil conductor and the second coil conductor; and 
an outer peripheral portion disposed outside the first coil conductor and the second coil conductor, and 
a magnetic permeability of the intermediate portion in a direction perpendicular to the coil axis is smaller than those of the core portion and the outer peripheral portion in a direction parallel to the coil axis.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 2-6, 11 and 13 are allowed because each claim is directly or indirectly dependent of independent Claim 1.
Claim 7 recites, a coil component, 
comprising: an insulator body; 
an insulating substrate embedded in the insulator body; 
a first coil conductor formed on one surface of the insulating substrate and wound around a coil axis; and 
a second coil conductor formed on another surface of the insulating substrate and wound around the coil axis, 
the second coil conductor being insulated from the first coil conductor in the insulator body, 
wherein a magnetic permeability of the insulating substrate in a direction perpendicular to the coil axis is smaller than that in a direction parallel to the coil axis.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 8-10, 12 and 14 are allowed because each claim is directly or indirectly dependent of independent Claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/MALCOLM BARNES/
Examiner, Art Unit 2837
2/19/2022


/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837